FOR PUBLICATION                         FILED
                   UNITED STATES COURT OF APPEALS                     JAN 22 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

SOUTH BAY UNITED PENTECOSTAL                  No.   20-56358
CHURCH, a California nonprofit
corporation; BISHOP ARTHUR HODGES             D.C. No.
III, an individual,                           3:20-cv-00865-BAS-AHG

               Plaintiffs-Appellants,
                                              OPINION
 v.

GAVIN NEWSOM, in his official capacity
as the Governor of California; XAVIER
BECERRA, in his official capacity as the
Attorney General of California; SONIA
ANGELL, in her official capacity as
California Public Health Officer; WILMA J.
WOOTEN, in her official capacity as Public
Health Officer, County of San Diego;
HELEN ROBBINS-MEYER, in her official
capacity as Director of Emergency Services;
WILLIAM D. GORE, in his official capacity
as Sheriff of the County of San Diego,

               Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Cynthia A. Bashant, District Judge, Presiding

                    Argued and Submitted January 15, 2021
                             Pasadena, California

Before: Kim McLane Wardlaw and Richard R. Clifton, Circuit Judges, and
Timothy Hillman, * District Judge.

                             Opinion by Judge Wardlaw

      The State of California is facing its darkest hour in its fight against the

COVID-19 pandemic, with case counts so high that intensive care unit capacity is

at 0% in most of Southern California. To slow the surging community spread,

California’s public health and epidemiological experts have crafted a complex set

of regulations that restrict various activities based on their risk of transmitting the

disease and the projected toll on the state’s healthcare system. Under this

framework, California permits unlimited attendance at outdoor worship services

and deems clergy and faith-based streaming services “essential,” but has

temporarily halted all congregate indoor activities, including indoor religious

services, within the most at-risk regions of the state.

      South Bay United Pentecostal Church challenged this restriction, along with

others, under provisions of the Free Exercise Clause of the First Amendment of the

United States and California Constitutions. In its challenge brought under the Free

Exercise Clause of the First Amendment of the United States Constitution, South

Bay argues that the current restrictions on indoor services prohibit congregants’

Free Exercise of their theology, which requires gathering indoors. The district



      *
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.

                                           2
court made multiple findings of fact on an extensive evidentiary record and

concluded that California’s restrictions on indoor worship are narrowly tailored to

meet its compelling—and immediate—state interest in stopping the community

spread of the deadly coronavirus. Because we conclude that the district court did

not abuse its discretion, we affirm its denial of South Bay’s request to enjoin

California’s temporary prohibition on indoor worship under the Regional Stay at

Home Order and Tier 1 of the Blueprint. We also conclude that South Bay has not

demonstrated a likelihood of success on the merits with respect to its challenge to

California’s state-wide ban on indoor singing and chanting. We cannot, however,

conclude that the 100- and 200-person attendance caps on indoor worship under

Tiers 2 and 3 of the Blueprint survive strict scrutiny.1

                                          I.

                                          A.

                                          1.

                     California’s Early Response to COVID-19

      In March 2020, ordinary life came to a grinding halt when the severe


      1
         We grant California’s motion to take judicial notice of the updated county
and state regulations and federal FAA regulations (ECF No. 26) because they are
publicly available and neither party disputes their authenticity or accuracy. See
Kater v. Church Downs Incorp., 886 F.3d 784, 788 n.3 (9th Cir. 2018) (taking
judicial notice of government documents on government website). We also grant
the County of San Diego’s unopposed motion to file a supplemental brief (ECF
No. 48).

                                           3
respiratory syndrome coronavirus type-2 (“COVID-19”) reached the United States

and infections began popping up across the country. Although much remains

uncertain about this novel coronavirus, “there is consensus among epidemiologists

that the most common mode of transmission of [COVID-19] is from person to

person, through respiratory particles such as those that are produced when an

infected person coughs or sneezes or projects his or her voice through speaking,

singing, and other vocalization.” The scientific community also largely agrees that

the virus can be “spread by individuals who are pre-symptomatic or

asymptomatic,” i.e., difficult to identify, making it particularly “difficult to

control.” But not all exposures to COVID-19 will cause an infection; an infection

will occur only when there is a sufficient dose of the virus, known as a “viral

load,” to overcome the body’s defenses.

      California, in consultation with public health experts, has enacted an

evolving series of restrictions on various activities and sectors as its understanding

of the virus has improved and as the virus has spread throughout the state. On

March 4, in an early attempt to limit the virus’s reach in California, Governor

Gavin Newsom proclaimed a State of Emergency, thereby allowing him to

exercise extraordinary executive powers. See Cal. Gov’t Code §§ 8625–8627.5.

Two weeks later, within this authority, the Governor issued Executive Order N-33-

20—the first Stay at Home Order—which required “all individuals living in the


                                           4
State of California to stay home or at their place of residence except as needed to

maintain continuity of operations of the federal critical infrastructure sectors.” 2

California’s Public Health Officer designated a list of “Essential Critical

Infrastructure Workers,” which included “[c]lergy for essential support and faith-

based services that are provided through streaming or other technologies that

support physical distancing and state public health guidelines.” Accordingly,

although the Stay at Home Order prohibited in-person worship services, the

inclusion of clergy on the list of critical infrastructure workers allowed places of

worship to conduct services by streaming them online.

      In late April, California released a four-stage “Resilience Roadmap” for

reopening various sectors of the economy based on the risk that any given

“workplace” posed in transmitting the virus. Stage 2 included “lower-risk

workplaces,” such as curbside retail, manufacturing, and dine-in restaurants. In

Stage 3, “higher-risk workplaces” were permitted to reopen, which included

religious services and movie theaters. The Roadmap also imposed guidelines that

applied to all sectors (e.g., disinfecting protocols and physical distancing), as well

as mandatory industry-specific guidance. On May 25, California issued industry-

specific guidance for places of worship and providers of religious services. This


      2
         State of California, Executive Order N-33-20 (Mar. 19, 2020)
https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-
20-COVID-19-HEALTH-ORDER.pdf.

                                           5
initial guidance explained that “[e]ven with adherence to physical distancing,

convening in a congregational setting of multiple different households to practice a

personal faith carries a relatively higher risk for widespread transmission of the

COVID-19 virus.” Accordingly, in-person indoor worship services were limited to

the lesser of 100 attendees or 25% of building capacity. On June 12, as scientific

understanding of the virus revealed that transmission risk dropped significantly

outdoors, California removed capacity restrictions on outdoor and drive-in

religious services. 3

        In mid-June, California issued a state-wide mandate requiring face masks be

worn in most public spaces, settings, and workplaces to reduce transmission risk.

The scientific community largely agrees that wearing a face covering reduces—but

does not eliminate—the risk that a person infected with COVID-19 will infect

others, and likely reduces the risk that the wearer will become infected by someone

else.

        But the mask mandate and industry-specific guidance proved incapable of

preventing a summer spike in cases, and California once again began to tighten

restrictions. In July, California prohibited singing and chanting at all indoor

gatherings—including places of worship, protests, schools, and restaurants—

because when a person sings or otherwise loudly vocalizes, droplets are expelled


        3
            Identical restrictions were placed on political protests.

                                               6
with greater force, travel farther, and thus present a greater danger of transmitting

the virus. But despite these additional restrictions, cases continued to rise. On July

13, in light of the “significant increase in the spread of COVID-19,” California

issued an order reimposing many previously relaxed restrictions on indoor

activities. In addition, counties that demonstrated “concerning levels of disease

transmission, hospitalizations, insufficient testing, or other critical epidemiological

markers” were placed on a “County Monitoring List.” Counties on this list were

required to close certain indoor activities, including worship services, protests,

gyms, and personal care services. Throughout the state, however, outdoor worship

services continued without any restrictions on attendance or singing regardless of

the individual county’s case level.

                         California’s Current Restrictions:
                   The Blueprint & Regional Stay at Home Order

      On August 28, 2020, California enacted the Blueprint for a Safer Economy

(the “Blueprint”), which serves as the current framework underlying California’s

COVID-19 restrictions and which South Bay challenges in this case. The

Blueprint provides “revised criteria for loosening and tightening restrictions on

activities” based on (1) the prevalence of COVID-19 in the relevant county, and

(2) an activity’s calculated risk level.

      The Blueprint assigns each county to one of four tiers, ranging from Tier 1

(“Widespread”) to Tier 4 (“Minimal”), which reflect COVID-19’s transmission

                                           7
risk in each county. In assessing to which tier a county belongs, California

analyzes a county’s case rate (number of individuals who have the virus per

100,000) and the test positivity rate. California reevaluates each county’s tier

status on a weekly basis; as local conditions improve, counties are eligible to move

to a less-restrictive tier with more permissive policies.

      Within each tier, activities are subject to different restrictions based on the

activity’s risk level. Risk level is determined using seven objective criteria,

including the ability to (1) accommodate face coverings at all times; (2) allow for

physical distancing; (3) limit the duration of exposure; (4) limit the amount of

mixing of people from differing households and communities; (5) limit physical

interactions; (6) optimize ventilation; and (7) limit activities known to increase

spread such as shouting, singing, and heavy breathing.

      In any given tier, the greater the transmission risk an activity poses, the

greater the restrictions California imposes on it. The Blueprint permits higher

capacity limits and attendance caps for activities that present lower transmission

risks—that is, do not involve a large number of people congregating in close

proximity for sustained periods. Some sectors, such as retail and grocery stores,

are permitted to operate with greater capacity limits indoors subject to the

limitations imposed by statewide requirements (e.g., mask-wearing and social

distancing) and industry-wide guidance (e.g., frequent disinfecting of shopping


                                           8
carts).

          The Blueprint imposes “greater restrictions on congregate activities

involving groups of people, and particularly indoor congregate activities, because,

even after applying precautions required by general and industry-specific

guidelines, they pose greater transmission risk.” For example, indoor worship

services, political protests, and movie theater attendance are prohibited in counties

where COVID-19 is rampant (i.e., Tier 1), but permitted in Tier 2, 3, and 4

counties, albeit subject to limitations on attendance. Notably, however, these

activities are permitted to operate outdoors without attendance limits regardless of

a county’s tier because “transmission is significantly lower due to airflow and

dissipation of any virus particles.” Certain activities—such as bars, live audience

sports, and cardrooms—have been deemed to present so great a transmission risk

that they are not permitted to reopen, even outdoors, until a county reaches Tier 3

or 4.

          The Blueprint’s assessment of indoor worship services reflects the widely

shared consensus in the scientific community that this activity presents an

“especially risky type of public gathering.” This is because worship services bring

together (1) a large number of people from different households, (2) in the same

place for an extended period of time, (3) to participate in a communal activity,

which necessarily allows respiratory droplets exhaled by an infected, but


                                            9
asymptomatic, individual to accumulate in doses large enough to infect others.

Moreover, religious services often involve singing and chanting, which propel

respiratory droplets farther thereby increasing transmission risk. In other words,

indoor worship services “involve large groups of people who are coming together

for the purpose of being together.”

      Initially, the Blueprint appeared effective; new COVID-19 infection rates

fell as summer came to a close. But in late October, case rates began to climb,

then to skyrocket exponentially. In an attempt to curb the rising case numbers,

California’s Department of Public Health issued additional guidance pertaining to

private gatherings. 4 The guidance prohibited gatherings that involved more than

three households and prohibited indoor private gatherings in Tier 1 counties. In all

remaining Tiers, indoor gatherings are “strongly discouraged.” The guidance also

prohibited “singing, chanting, shouting, cheering, and similar activities” at indoor

gatherings.

      Recently, Southern California has been described as the epicenter of the

global pandemic. 5 From mid-November to mid-December, the number of new


      4
        Cal. Dep’t of Pub. Health, CDPH Guidance for the Prevention of COVID-
19 Transmission for Gatherings (Nov. 13, 2020), https://www.cdph.ca.gov/
Programs/CID/DCDC/Pages/COVID-19/Guidance-for-the-Prevention-of-COVID-
19-Transmission-for-Gatherings-November-2020.aspx (last visited Jan. 21, 2021).
      5
        New York Times, ‘Our New York Moment’: Southern California Reels as
Virus Surges (Jan. 9, 2021), https://www.nytimes.com/2021/01/09/us/california-
coronavirus.html (last visited Jan. 21, 2021); L.A. Times, 1 in 3 L.A. County

                                         10
cases per day in California jumped from 8,743 to more than 35,000. The number

of COVID-19 patients hospitalized statewide grew from 777 on November 15 to

13,645 on December 14. In the time since this appeal was filed, there have been

reports that paramedics in Los Angeles County have been instructed to conserve

oxygen in treating patients and not to bring patients to the hospital who have little

chance of survival. 6 As of January 19, California became the first state to record

more than three million cases.7 On January 21, 2021, the State recorded a record

736 deaths in a single day,8 bringing the total of Californians who have died from

the virus to 35,004.9



Residents Have Been Infected by Coronavirus Since Pandemic Vegan, New
Estimate Shows (Jan. 14, 2021) https://www.latimes.com/california/story/2021-01-
14/one-in-three-la-county-residents-infected-coronavirus (lasted visited Jan. 21,
2021); Reuters, For Los Angeles-Area Ambulance Crews, the COVID-19 Calls
Never Stop (Jan 15, 2021), https://www.reuters.com/article/health-coronavirus-los-
angeles-ambulance/for-los-angeles-area-ambulance-crews-the-covid-19-calls-
never-stop-idUSL1N2JP08D (last visited Jan. 21, 2021).
       6
         National Public Radio, LA County Paramedics Told Not To Transport
Some Patients With Low Chance of Survival (Jan. 5, 2021), https://www.npr.org/
sections/coronavirus-live-updates/2021/01/05/953444637/l-a-paramedics-told-not-
to-transport-some-patients-with-low-chance-of-survival (last visited Jan. 21, 2021).
       7
         New York Times, California Coronavirus Map and Case Count,
https://www.nytimes.com/interactive/2020/us/california-coronavirus-cases.html
(last updated Jan. 21, 2021).
       8
         L.A. Times, California Sees Record-Breaking COVID-19 Deaths, a
Lagging Indicator of Winter Surge (Jan. 22, 2021) https://www.latimes.com/
california/story/2021-01-22/california-sees-record-breaking-covid-19-deaths-a-
lagging-indicator-of-winter-surge (last visited Jan. 22, 2021).
       9
         Update for January 21, 2021, Tracking COVID-19 in California,
https://covid19.ca.gov/state-dashboard/.

                                          11
      The strain on California’s healthcare system is undeniable. Following the

October case surge, intensive care unit (“ICU”) capacity decreased, then began to

disappear in many counties. On December 3, in an attempt to prevent the

“overwhelm[ing of] the state’s hospital system,” California implemented the

Regional Stay at Home Order.10 The new mandate divided the state into five

hospital regions. 11 For any region in which adult ICU bed capacity has fallen

below 15%, the Regional Stay at Home Order requires “[a]ll individuals living in

the Region [to] stay home or at their place of residence except as necessary to

conduct activities associated with the operation, maintenance, or usage of critical

infrastructure.” When operative in a region, the Regional Stay at Home Order

supersedes any prior guidance from the State, including the Blueprint.

      The Regional Stay at Home Order shutters many businesses that were

previously allowed to operate with restrictions under Tier 1 of the Blueprint, such




      10
          Cal. Dep’t of Pub. Health, Regional Stay at Home Order (Dec. 3, 2020),
https://www.gov.ca.gov/wp-content/uploads/2020/12/12.3.20-Stay-at-Home-
Order-ICU-Scenario.pdf.
       11
          Because hospitals draw resources from regional areas that necessarily
cross county lines, the Regional Stay at Home Order is premised on five hospital
regions, rather than individual counties. The five regions are: Northern California,
Bay Area, Greater Sacramento, San Joaquin Valley, and Southern California. See
About COVID-19 Restrictions, https://covid19.ca.gov/stay-home-except-for-
essential-needs (last updated Jan. 15, 2021).

                                         12
as outdoor dining, barbershops, and nail salons. 12 Retail and grocery stores may

continue operating at 20% and 35% of capacity, respectively. Outdoor worship

services and political protests may continue without capacity restrictions. Once

triggered, the Regional Stay at Home Order is effective for a minimum of three

weeks, only to be lifted when projected ICU capacity meets or exceeds 15%.

Currently, the Regional Stay at Home Order remains in effect in three of

California’s five hospital regions, including the Southern California region, which

encompasses both San Diego County and Los Angeles County. 13

                                         2.

      South Bay United Pentecostal Church is located in the City of Chula Vista,

County of San Diego, within the hard-hit Southern California region. Bishop

Arthur Hodges III has served as Senior Pastor and Bishop of South Bay for the past

thirty-five years. South Bay’s “model is the New Testament church founded and

described in the book of the Acts of the Apostles: ‘And when the day of Pentecost

was fully come, they were all with one accord in one place.’ (Acts: 2:1) (emphasis

added).” Thus, fundamental to the church’s creed is that all gather together in one

place to worship.


      12
         Attached as Appendix A is a chart comparing the restrictions imposed on
various activities and sectors under the Regional Stay at Home Order and the
Blueprint.
      13
         Current Tier Assignments as of January 19, 2021, Tracking COVID-19 in
California, https://covid19.ca.gov/state-dashboard/.

                                        13
      Pre-COVID-19, South Bay held five to seven services each Sunday, with

average attendance at some services reaching between 200 and 300 congregants.

These services are focused on worshiping together “both spiritually and

physically,” including gathering around the altar, the laying of the hands around

the altar, anointment of the sick, and baptism by immersion. South Bay’s services

conclude with preaching, “followed by a challenge to physical action, where the

congregation is challenged to approach the altar to ‘come believing, come

praying.’” Congregants then participate in “fellowship both inside and outside the

sanctuary . . . ‘in the breaking of bread, and in prayers.’ (Acts 2:42).”

      According to Bishop Hodges, “singing is at the heart” of South Bay’s

services, and to ban singing in Pentecostal worship “has the effect of banning those

worship services outright.” Thus, given the particular religious doctrine and

practices of the church, South Bay asserts that California’s orders prohibiting

indoor religious worship and singing and chanting in indoor venues has

“dramatically curtailed” its ability to carry out its ministry.

                                           B.

      On May 11, 2020, Plaintiffs South Bay United Pentecostal Church and

Bishop Hodges (collectively, “South Bay”) filed a complaint alleging that the four-

stage Resilience Roadmap violated the First Amendment’s Free Exercise,

Establishment, Free Speech, and Assembly Clauses; the Fourteenth Amendment’s


                                           14
Due Process and Equal Protection Clauses; and rights enumerated in Article 1,

sections 1 through 4, of the California Constitution. South Bay then moved for a

temporary restraining order and an order to show cause regarding a preliminary

injunction, seeking to prevent enforcement of “any prohibition on Plaintiffs’

engagement in religious services, practices, or activities at which the County of

San Diego’s Social Distancing and Sanitation Protocol and Safe Reopening Plan is

being followed.” Then followed a series of rulings at every rung of the federal

judiciary denying South Bay’s request for preliminary injunctive relief.

      Initially, the district court denied the motion, concluding that South Bay was

unlikely to prevail on the merits of its claims. South Bay quickly appealed and

filed an emergency motion for an injunction that would allow it to hold in-person

religious services pending appeal. On May 22, a motions panel of our court denied

South Bay’s request, observing that “[w]here state action does not ‘infringe upon

or restrict practices because of their religious motivation’ and does not ‘in a

selective manner impose burdens only on conduct motivated by religious belief,’ it

does not violate the First Amendment.” S. Bay United Pentecostal Church v.

Newsom, 959 F.3d 938, 939 (9th Cir. 2020) (quoting Church of the Lukumi Babalu

Aye, Inc. v. City of Hialeah, 508 U.S. 520, 533, 543 (1993)).

      The Supreme Court also denied South Bay’s application for injunctive relief.

S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020). Chief


                                          15
Justice Roberts concurred in the denial of the application, writing that the

Roadmap “appear[ed] consistent with the Free Exercise Clause of the First

Amendment.” Id. at 1613 (Roberts, C.J., concurring). The Chief Justice

emphasized that:

      The precise question of when restrictions on particular social activities
      should be lifted during the pandemic is a dynamic and fact-intensive
      matter subject to reasonable disagreement.             Our Constitution
      principally entrusts “[t]he safety and the health of the people” to the
      politically accountable officials of the States “to guard and protect.”
      When those officials “undertake[ ] to act in areas fraught with medical
      and scientific uncertainties,” their latitude “must be especially broad.”
      Where those broad limits are not exceeded, they should not be subject
      to second-guessing by an “unelected federal judiciary,” which lacks the
      background, competence, and expertise to assess public health and is
      not accountable to the people.

Id. at 1613–14 (internal citations omitted).

      On July 10, while South Bay’s interlocutory appeal was pending before us,

South Bay moved in the district court for an indicative ruling to revisit the denial

of its first motion. South Bay had amended its complaint to challenge California’s

revised restrictions, and it sought to present additional evidence to the district

court. The district court granted the request, reasoning that South Bay had raised a

substantial issue. We, in turn, remanded the case “for the limited purpose of

permitting the district court to consider [South Bay’s] request in light of the events

and case law that have developed since May 15, 2020.”

      On October 15, the district court issued an order again denying South Bay’s



                                          16
motion for preliminary injunctive relief, concluding that South Bay remained

unlikely to succeed on its Free Exercise claim. The district court observed that

“the evidence shows the [Blueprint] [is] based on the elevated risk of transmission

of the novel coronavirus in indoor settings, particularly congregate activities and

those involving singing and chanting.” In reaching this conclusion, the court relied

heavily on the state’s experts—Dr. Rutherford14 and Dr. Watt 15—whose


      14
          As recapped by the district court: “Dr. George Rutherford is the Salvatore
Pablo Lucia Professor of Epidemiology, Preventive Medicine, Pediatrics, and
History at the University of California, San Francisco School of Medicine. He also
leads the Division of Infectious Disease and Global Epidemiology in the
Department of Epidemiology and Biostatistics. Further, Dr. Rutherford is an
adjunct professor at the University of California, Berkeley School of Public Health.
He also serves as the ‘Director of Global Strategic Information Group in the
Institute for Global Health Sciences at U.C. San Francisco.’ Dr. Rutherford
received his doctor of medicine from the Duke University School of Medicine in
1978. He also received training in epidemiology in the CDC’s Epidemic
Intelligence Service and spent ten years in various public health positions before
entering academia. Since the novel coronavirus emerged, Dr. Rutherford has
‘devoted substantial time to researching and studying the virus’ as part of his
epidemiology roles and has ‘spoken extensively on topics related to the novel
coronavirus and the disease it causes during 2020,’ including through presentations
to the California Medical Association and the California Health and Human
Services Agency.”
       15
          Dr. James Watt is similarly highly qualified in epidemiology. He “is the
Chief of the Division of Communicable Disease Control of the Center for
Infectious Diseases at the California Department of Public Health (‘CDPH’). He
received his doctor of medicine from the University of California, San Diego in
1993 and a master’s degree in public health from the University of California,
Berkeley in 1995. Dr. Watt previously worked for the Centers for Disease Control
and Prevention (‘CDC’) as an Epidemic Intelligence Service Officer in the
Respiratory Diseases Branch. He is also an Associate at the Johns Hopkins
Bloomberg School of Public Health and a Clinical Professor at the University of
California, San Francisco School of Medicine, where he teaches graduate students

                                         17
qualifications and expertise in epidemiology and public health are undisputed.

“[M]inimal weight,” however, was assigned to South Bay’s expert Dr. George

Delgado, a family medicine doctor with no purported training, credentials, or

experience in public health or epidemiology. The district court was troubled by

Dr. Delgado’s “lack[] [of] significant experience in epidemiology,” his failure to

explain the basis for his comparative risk model, and his failure to “provide any

supporting data for his conclusions.” Accordingly, the court dismissed Dr.

Delgado’s comparative risk assessment as likely inadmissible under Daubert v.

Merrell Dow Pharmaceuticals Inc., 509 F.3d 1311 (1993).

      Meanwhile, as scientific understanding of the virus evolved, the legal

landscape for resolving COVID-19-related First Amendment issues also shifted.

On November 25, the Supreme Court issued its decision in Roman Catholic

Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020) (per curiam), which elevated

the level of scrutiny that courts are to apply to Free Exercise claims. In light of the

Supreme Court’s decision, South Bay again moved this court for an injunction

pending appeal. We denied the request but vacated the district court’s October 15


in public health and medical students about communicable disease control. His
professional commendations include the U.S. Public Health Service Achievement
medal in 2000, the National Center for Infectious Diseases Honor Award in 2001,
and Outstanding Achievement Awards from the CDPH in 2015 and 2016. Dr.
Watt has been ‘very involved’ in the CDPH’s response to the COVID-19
pandemic, ‘working full time for approximately 60–70 hours per week to address
the pandemic’ from January 2020 to the date of his declaration.”

                                          18
order and remanded the case for further consideration. S. Bay United Pentecostal

Church v. Newsom, 981 F.3d 765 (9th Cir. 2020). 16

      On remand, the district court again denied South Bay’s request for

preliminary injunctive relief, this time applying the higher level of scrutiny as

required by the Supreme Court. The district court concluded that under Roman

Catholic Diocese and Calvary Chapel Dayton Valley v. Sisolak, 982 F.3d 1228

(9th Cir. 2020), the Regional Stay at Home Order was not a neutral, generally

applicable regulation because its burden on indoor religious services differed from

retail establishments.17 Applying strict scrutiny, it nonetheless found that South

Bay was “not likely to show that the Regional Stay at Home Order restricts more

than is necessary to advance California’s compelling interest in reducing

community spread.” The court noted that to the extent South Bay sought a 20%

capacity limitation like that applicable to retail,18 California had already tried

percentage of capacity restrictions, which had “proved insufficient to prevent



      16
          On November 24, South Bay also filed a petition for a writ of certiorari
before judgment with the Supreme Court. Petition for Writ of Certiorari, S. Bay
United Pentecostal Church, 959 F.3d 938 (No. 20-746). On January 14, 2021, the
Supreme Court ordered California to file a response.
       17
          The district court limited its analysis to the Regional Stay at Home Order
then in effect in San Diego County.
       18
          South Bay no longer seeks the lesser restriction of 20% capacity for its
indoor services. On appeal, South Bay seeks an injunction allowing churches to
hold indoor worship services at “100% occupancy with social distancing and the
other health protocols.”

                                           19
outbreaks at houses of worship in the San Diego County and the Southern

California Region.” Accordingly, the district court denied South Bay’s motion.

      On December 22, South Bay appealed and filed an emergency motion for an

injunction pending appeal. We denied the emergency request without prejudice

and expedited the appeal. We have jurisdiction pursuant to 28 U.S.C. §

1292(a)(1), and we affirm the denial of the requested injunction.

                                           II.

      Our review of the district court’s denial of a preliminary injunction is

“limited and deferential.” Sw. Voter Registration Educ. Project v. Shelley, 344

F.3d 914, 918 (9th Cir. 2003) (en banc). We review such denials for abuse of

discretion. Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1123 (9th Cir. 2014).

“[A] district court abuses its discretion if the court rests its decision on a clearly

erroneous finding of fact.” Id. “To determine whether a district court abused its

discretion in this way, we review factual findings for clear error.” Id. “Clear error

results ‘from a factual finding that was illogical, implausible, or without support in

inferences that may be drawn from the facts in the record.’” Id. (quoting M.R. v.

Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012)).

                                           III.

      “A preliminary injunction is ‘an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of


                                           20
persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). To make this

showing, South Bay must demonstrate “that [it] is likely to succeed on the merits,

that [it] is likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in [its] favor, and that an injunction is in the public

interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

      We turn first to South Bay’s challenge to the prohibition on indoor worship

under the Regional Stay at Home Order and Tier 1 of the Blueprint under the Free

Exercise Clause of the First Amendment.19 Given the strong evidentiary record

before it, we conclude that the district court did not abuse its discretion by denying

South Bay’s motion for a preliminary injunction and upholding the restrictions on

indoor religious worship services under the Regional Stay at Home Order and Tier

1 of the Blueprint. 20 Although South Bay has demonstrated irreparable harm, it

has not demonstrated that the likelihood of success, the balance of equities, or the

public interest weigh in its favor.



      19
          The district court did not consider the likelihood of success of South Bay’s
other claims brought under provisions of the United States and California
Constitutions, and we decline to do so in the first instance here.
       20
          We note that the district court’s analysis was confined to the Regional
Stay at Home Order. Because the State considered the same neutral risk criteria in
formulating both the Regional Stay at Home Order and the Blueprint, however, we
consider the framework as a whole. The parties have briefed, and seek a
determination on the validity of, both restriction regimes.

                                           21
                                          A.

       The Free Exercise Clause of the First Amendment provides that the

government “shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof.” U.S. Const. amend. I; see Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940) (incorporating the Free Exercise Clause

against the states). “In determining whether a law prohibits the free exercise of

religion, courts ask whether the law ‘is neutral and of general applicability.’”

Dayton Valley, 982 F.3d at 1232 (quoting Church of Lukumi, 508 U.S. at 531). If

the law is neutral and of general applicability—that is, the law does not “single out

houses of worship for especially harsh treatment,” Roman Catholic Diocese, 141 S.

Ct. at 66—then the law need only survive rational basis review, even if it “has the

incidental effect of burdening a particular religious practice,” Church of Lukumi,

508 U.S. at 531. Any law burdening religious practices that is not neutral or of

general application, however, “must undergo the most rigorous of scrutiny.” Id. at

546.

                                          1.

       Accordingly, we must first determine whether the Blueprint and the

Regional Stay at Home Order are neutral laws of general application. California

contends that its framework employs neutral, generally applicable risk criteria,

such as the ability to allow physical distancing and limit the number of people


                                          22
mixing from different households, to calculate an activity’s transmission risk, and

that these risk criteria apply to religious and non-religious activities alike. Thus, in

the State’s view, because the restrictions do not single out religious practices for

harsh treatment, but rather only incidentally affect indoor worship, they are subject

to rational basis review.

      But the Supreme Court has recently instructed that we apply strict scrutiny

review whenever a state imposes different capacity restrictions on religious

services relative to non-religious activities and sectors. Roman Catholic Diocese,

141 S. Ct. at 66–67. In Roman Catholic Diocese, two houses of worship in New

York City sought relief from Governor Cuomo’s executive order that placed

attendance caps on religious services. Id. at 65–66. In designated “red zones,”

religious services were limited to 10 people, and in orange zones, services were

limited to 25. Id. at 66. However, the order allowed “essential businesses” in both

zones to “admit as many people as they wish[ed].” Id. Included in the list of

businesses deemed “essential” were “acupuncture facilities, camp grounds,

garages, . . . plants manufacturing chemicals and microelectronics and all

transportation facilities.” Id. Moreover, in “orange zones,” “non-essential

businesses [could] decide for themselves how many persons to admit.” Id.

(emphasis added).

      New York’s restrictions thus created circumstances in which “hundreds of


                                          23
people” could shop at “a large store in Brooklyn” on any given day, but a “nearby

church or synagogue would be prohibited from allowing more than 10 or 25 people

inside for a worship service.” Id. at 67. Such dichotomous and “troubling results”

led the Court to conclude that the challenged restrictions were “not ‘neutral’ and of

‘general applicability,’” and therefore subject to strict scrutiny. Id. at 66–67

(quoting Church of Lukumi, 508 U.S. at 546).

      We recently applied the Supreme Court’s directive in Calvary Chapel

Dayton Valley v. Sisolack, 982 F.3d at 1233, where we considered whether

Nevada’s COVID-related restrictions violated the Free Exercise Clause. Under the

Nevada directive, “indoor in-person [religious] services” were capped at 50 people.

Id. at 1230–31. Nevada’s directive also imposed a 50% attendance cap on other

activities, including casinos, retail, bowling alleys, gyms, restaurants, and body-art

and piercing facilities. Id. We held that strict scrutiny review applied because, like

the New York order at issue in Roman Catholic Diocese, the Nevada directive

“treats numerous secular activities and entities significantly better than religious

worship services.” Id. at 1233. For example, “[c]asinos, bowling alleys, retail

businesses, restaurants, arcades, and other similar secular entities are limited to

50% of fire-code capacity, yet houses of worship are limited to fifty people

regardless of their fire-code capacities.” Id.

      Here, under California’s Regional Stay at Home Order and Tier 1 of the


                                          24
Blueprint, religious services are permitted only outdoors. Although these

restrictions do not allow casinos, bowling alleys, or restaurants to operate at greater

capacity limits than religious services, the restrictions do permit grocery stores and

retail establishments to operate at 35% and 20% of capacity, respectively, under

the Regional Stay at Home Order and at 50% and 25% of capacity, respectively,

under Tier 1 of the Blueprint. Tier 1 also permits certain personal care services,

such as hair and nail salons, to open indoors subject to additional modifications

and strict industry guidance. This “‘disparate treatment’ of religion triggers strict

scrutiny review.” Dayton Valley, 982 F.3d at 1233 (quoting Roman Catholic

Diocese, 141 S. Ct. at 66).21

                                          2.

      To satisfy strict scrutiny, California must demonstrate that the Regional Stay

at Home Order and the Blueprint are “‘narrowly tailored’ to serve a ‘compelling’

state interest.” Roman Catholic Diocese, 141 S. Ct. at 67 (quoting Church of


      21
          In finding that strict scrutiny applies, we note that we, like the district
court, find no record evidence of animus toward religious groups. Cf. Roman
Catholic Diocese, 141 S. Ct. at 66 (noting “a variety of remarks made by the
Governor” that the restrictions were intended to “specifically target[] the Orthodox
Jewish community”).In repeating Governor Newsom’s answer to why “churches
and salons are in Stage 3 and not Stage 2” of the Resilience Roadmap, South Bay
again cites only the Governor’s statement that “we’re looking at the science,
epidemiology, looking again at frequency, duration time, uh, and low risk-high
reward, low risk-low reward.” In the same exchange, however, the Governor also
explained that the State was “very sensitive to those that want to get back into
church” and that the State planned to “see what [it] can do to accommodate that.”

                                          25
Lukumi, 508 U.S. at 546).

      California asserts a compelling state interest in reducing community spread

of COVID-19, protecting high-risk individuals from infection, and preventing the

overwhelming of its healthcare system as a result of increased hospitalizations.

South Bay disputes the veracity of these interests, arguing that the allegedly

underinclusive nature of the restrictions undermines the State’s proffered purposes.

      This argument is foreclosed by Roman Catholic Diocese, where the Supreme

Court held that “[s]temming the spread of COVID-19 is unquestionably a

compelling interest.” 141 S. Ct. at 67; accord Dayton Valley, 982 F.3d at 1234.

This is especially true in California, where the state leads the nation with its seven-

day average of total new cases. 22 As of January 19, the state’s test positivity rate

sat at 15.2% and ICU capacity has disappeared.23

      South Bay’s attempt to minimize the deaths of 35,004 Californians to

COVID-19 24 in the face of the 62,000 Californians who die each year from heart

disease is unavailing. There is a vast difference between the non-contagious nature

of heart disease, which poses no greater risk when large groups are permitted to


      22
          New York Times, Coronavirus in the U.S.: Latest Map and Case Count,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last
updated Jan. 22, 2021).
       23
          Current Tier Assignments as of January 19, 2021, Tracking COVID-19 in
California, https://covid19.ca.gov/state-dashboard/.
       24
          Update for January 21, 2021, Tracking COVID-19 in California,
https://covid19.ca.gov/state-dashboard/.

                                          26
congregate, and COVID-19, which is lethal for precisely that reason.

      Because we conclude that California has a compelling interest in reducing

community spread of COVID-19, South Bay’s likelihood of success on its Free

Exercise claim turns on whether California can demonstrate that its restrictions on

indoor worship are narrowly tailored to achieve that compelling interest. Narrow

tailoring requires that the State employ the “least restrictive means” to advance its

objective of stemming the virus’s spread. Thomas v. Review Bd. of Indiana

Employment Sec. Div., 450 U.S. 707, 718 (1981); see also Roman Catholic

Diocese, 141 S. Ct. at 67.

      Relying on the declarations submitted by California’s public health and

epidemiological experts, the district court concluded that the Stay at Home Order

was narrowly tailored to achieve its compelling interest in stemming the recent

case surge. California presented evidence that its public health officials considered

seven objective risk criteria in assessing the transmission risk of all activities and

sectors: (1) the ability to accommodate face coverings at all times; (2) the ability to

allow for physical distancing; (3) the ability to limit the duration of exposure; (4)

the ability to limit the amount of mixing of people from differing households and

communities; (5) the ability to limit physical interactions between individuals; (6)

the ability to optimize ventilation; and (7) the ability to limit activities known to

increase spread such as shouting, singing, and heavy breathing.


                                           27
      The district court found that by “[a]pplying these factors, California assigns

a similar risk profile for religious gatherings, as it does for weddings, funerals,

college lectures, and political expression.” Indeed, the state treats religious

services more favorably than several of these comparable secular activities. For

although the Regional Stay at Home Order generally prohibits “all gatherings with

members of other households,” it specifically exempts outdoor religious worship

from this prohibition. Only activities involving political expression or the use of

outdoor recreation facilities receive a similar exemption. The Regional Stay at

Home Order does not grant an exemption for other activities that similarly involve

congregating outdoors for a prolonged period. For instance, restaurants must cease

dine-in operations, both indoor and outdoor, and overnight stays at campgrounds

are prohibited. Museums, zoos, and aquariums, which were previously permitted

to operate outdoors under Tier 1 of the Blueprint, must close.

      The Regional Stay at Home Order also permits essential workers in critical

infrastructure to work on-site when remote work is not feasible. However, even

these digitally unconvertable workplaces are subject to modifications furnished by

the State’s strict and mandatory industry-specific guidance. The State has issued

industry-specific guidance for every activity and workplace specifying measures




                                          28
designed to deal with the unique risks posed by each environment.25 For example,

factories are required to screen workers, develop safety plans, and, where

individuals must work in close proximity, install engineering controls such as

plexiglass or other impermeable partitions.26 Houses of worship are encouraged to

“[c]onsider modifying” certain religious traditions that pose increased transmission

risks, such as kissing ritual objects and sharing a communal cup. 27

      As it did before the district court, South Bay does not dispute that the

challenged restrictions treat worship services more favorably than those non-

exempted activities with respect to gathering outdoors. Rather, because of the

importance that the Pentecostal religion places on worshipping “in the temple,”

South Bay’s argument centers on activities and sectors that are permitted to operate

indoors while worship services remain confined to outdoor operation. South Bay

contends that the Regional Stay at Home Order and the Blueprint are

underinclusive because they “give[] numerous exemptions” for activities that

involve large groups of people in close proximity for long durations (e.g., factories,




      25
          See Cal. Dep’t of Pub. Health, Industry Guidance to Reduce Risk,
https://covid19.ca.gov/industry-guidance/ (last updated Jan. 19, 2021).
       26
          Cal. Dep’t of Pub. Health, COVID-19 Industry Guidance: Manufacturing
(July 29, 2020), https://files.covid19.ca.gov/pdf/guidance-manufacturing--en.pdf.
       27
          Cal. Dep’t of Pub. Health, COVID-19 Industry Guidance: Places of
Worship and Providers of Religious Services and Cultural Ceremonies (July 29,
2020), https://files.covid19.ca.gov/pdf/guidance-places-of-worship--en.pdf.

                                         29
warehouses, transportation 28), that are impossible to conduct outdoors (e.g., retail)

or that require loud vocalizations (e.g., professional sports and film production).

      The district court carefully examined each activity and sector permitted to

operate at greater capacity limits indoors than houses of worship, how those

activities compared under the seven risk criteria, and concluded that California’s

restrictions are indeed narrowly tailored to meet its compelling interest in reducing

community spread of COVID-19. The district court’s thorough analysis and

conclusions, which we examine below, are fully supported by the record and not

contradicted by any evidence submitted by South Bay. We first describe the

restrictions applicable to each activity and sector under California’s framework,

then assess whether the restriction is in fact the least restrictive means for

regulating the activity.

      Religious Services: To determine whether the restrictions are narrowly

tailored, the district court began by assessing the risk profile of religious

gatherings. California’s public health officials deemed religious services to

“involve[] an exceptionally high risk of COVID-19 transmission” because they



      28
          Although South Bay included “political protests” in this category of
allegedly “exempted” activities, the record evidence establishes that California
imposes the same restrictions on political expression as it does on religious
gatherings. Both are permitted only outdoors under the Regional Stay at Home
Order and Tier 1 of the Blueprint, and are subject to the same indoor capacity
restrictions in Tiers 2,3, and 4.

                                           30
involve a “combination of many high risk factors.” As noted, indoor worship

services typically bring together individuals from many different households,

assembled in a series of rows or pews that are physically close together, making

close proximity highly likely (Risk Factors 2, 4, 5). Moreover, services last for at

least one hour, which increases the risk of a viral load sufficient to infect an

individual (Risk Factor 3). Finally, religious services usually involve singing,

chanting, and responsive reading, activities known to increase the spread by

“negat[ing] the risk-reduction achieved through six feet of physical distancing”

(Risk Factor 7). The risky nature of this activity can, however, be alleviated when

there is increased ventilation, such as when services occur outdoors, because

aerosolized particles will dissipate into the atmosphere (Risk Factor 6). This

explains why the State permits singing and chanting to occur during outdoor

services, but prohibits such behaviors during indoor worship.

      Retail Establishments & Grocery Stores: While only outdoor religious

services are permitted under the Regional Stay at Home Order and Blueprint Tier

1, retail and grocery stores may operate indoors at 20% and 35% capacity,

respectively, under the Regional Stay at Home Order, and 25% and 50%,

respectively, under Tier 1.

      To justify this disparate treatment, California presented evidence that retail

and grocery stores pose a lower transmission risk than indoor worship, primarily


                                          31
because these establishments do not involve individuals congregating to participate

in a group activity. For example, patrons typically have the intention of getting in

and out of grocery and retail stores as quickly as possible (Risk Factors 3, 5),

whereas the very purpose of a worship service is to congregate as a community.

To preserve perishable products and comply with applicable health and safety

codes, grocery stores are “almost always” equipped with high-functioning air-

conditioning systems that increase ventilation and air flow (Risk Factor 6).

Singing, chanting, and shouting is uncommon in these establishments (Risk Factor

7).

      Moreover, as California explains, these entities can only operate “with

modifications,” which appear in the mandatory industry guidance designed to

reduce the transmission risk posed by the particular activity. 29 Mandatory industry

guidance for retail and grocery stores require additional precautions such as

plexiglass at checkout, frequent disinfection of commonly used surfaces such as

shopping carts, and the closure of any areas that encourage congregating, such as

in-store bars, seating areas, and product sampling (Risk Factors 2, 3, 5). Thus,

taking into account these risk criteria, California’s public health officials have

concluded that retail, grocery, and big box stores present a lower risk profile than



      29
        Cal. Dep’t of Pub. Health, COVID-19 Industry Guidance: Retail (Oct. 20,
2020), https://files.covid19.ca.gov/pdf/guidance-retail--en.pdf.

                                          32
indoor worship services, and allow these establishments to operate indoors subject

to strict capacity limits and mandatory industry guidance.

      Personal Care Services: Like indoor worship, personal care services, such

as barbershops, nail salons, and body waxing studios, must close completely under

the Regional Stay at Home Order. Under Tier 1 of the Blueprint, however, indoor

personal care services may reopen subject to mandatory industry guidance while

indoor worship remains prohibited. 30

      In assessing the risk profile of these services, California’s public health

experts explain that although personal care services may bring together people in

close contact with one another, they “involve small numbers of individuals

interacting,” in contrast to “the numbers of individuals commonly present at indoor

worship services” (Risk Factor 4). These sectors are also subject to additional

mandatory hygienic requirements. For example, workers that are consistently

within six feet of customers or coworkers are required to wear a secondary barrier

in addition to a face mask (e.g., face shield or safety goggles).

      Public Transportation: Under the Regional Stay at Home Order and the

Blueprint, public transit is permitted subject to modifications such as reduced

occupancy and increased sanitation (Risk Factor 2). But unlike worship services,


      30
       Cal. Dep’t of Pub. Health, COVID-19 Industry Guidance: Expanded
Personal Care Services (Oct. 20, 2020), https://files.covid19.ca.gov/pdf/guidance-
expanded-personal-care-services--en.pdf.

                                          33
interactions in a transit setting are likely to be asocial, brief and distant (Risk

Factors 3, 5). Furthermore, chanting or yelling is uncommon—perhaps even

alarming—in these environments (Risk Factor 7).

      Worksites in Critical Infrastructure Sectors: The Regional Stay at Home

Order allows critical infrastructure employers to designate essential workers to

perform on-site tasks that cannot be done remotely, subject to mandatory industry-

specific guidelines. Under the Blueprint, these sectors may operate indoors but are

subject to strict modifications. The district court credited the statements of

California’s experts and public health officials who explained that

      job sites present a lower risk profile than non-employment situations
      because the State has greater control over enforcing specific industry
      guidelines applicable to each industry: factories must screen workers,
      develop safety plans, and install engineering controls such as plexiglass
      barriers, to protect individuals who work near each other. The
      employers are also subject to various health and safety requirements
      enforced by State labor authorities. Binding labor agreements in certain
      industries impose other mandatory measures such as routine testing of
      on-site staff. Work shifts may be grouped to control personnel to whom
      the employees are regularly exposed, thus diluting the risk presented by
      likelihood of strangers from different bubbles randomly mixing at each
      gathering.

Thus, while we agree with South Bay’s argument that “[t]he State cannot ‘assume

the worst when people go to worship but assume the best when people go to

work,’” S. Bay. United Pentecostal Church, 140 S. Ct. at 1615 (Kavanaugh, J.,

dissenting in denial of application for injunctive relief) (citation omitted),

California is not “assuming” anything by enacting these regulations. Instead, it is

                                           34
mandating additional restrictions through “detailed, workplace-specific COVID

prevention plans subject to enforcement by State labor authorities.”

      South Bay nonetheless misguidedly asserts that California’s seven risk

factors are not applied to sectors deemed essential critical infrastructure. Again,

the challenged restrictions do cover critical infrastructure, which can only operate

with significant mandatory modifications—industry-specific guidance designed to

reduce the transmission risk posed by the specific sector. The industry-specific

guidelines applicable to religious gatherings do not impose nearly as stringent

requirements in comparison to many other sectors. There are no labor agreements

or other strictures mandating testing or contact tracing to combat the spread of the

disease through religious worship. Nor do we see how mandated testing would be

practicable for those who participate in weekly or daily worship.

      Finally, South Bay makes much of an alleged “Hollywood Exemption.” But

there is absolutely no record evidence to support its assertions. Although film and

production studios are permitted to continue operations under the Regional Stay at

Home Order and the Blueprint, record evidence demonstrates that Hollywood is

not “exempt” from restrictions. In fact, this sector is more strictly regulated than

many others. For example, the Executive Director of the California Film

Commission attested that filming in the state resumed only after the studios and

unions reached an agreement concerning safety guidelines. The agreement


                                          35
requires tri-weekly testing and special protocols for makeup, hair styling,

costumes, and props. Moreover, although singing and chanting is permitted

outdoors for all activities (as with religious services), the Executive Director stated

that she was “unaware of any current film or television productions involving large

groups of people singing.” South Bay has pointed to no specific evidence to

support its assertion that the film industry is permitted to allow singing indoors and

we are unable to find any in the record.

      South Bay’s analogous arguments with respect to professional sports teams,

which it raises for the first time on appeal, fail for similar reasons. Like the film

industry, professional sports may resume training and competition subject to

approval by county health officers, which has not always been granted.31 Live

audiences—even outdoors—are prohibited. 32 Unlike religious gatherings,

professional sports teams are subject to labor agreements that impose stringent

regulations on players, including daily testing and penalties such as suspension if a

player fails to follow the rules.33


      31
          S.F. Chronicle, 49ers Won’t Return to Levi’s Stadium This Season After
Coronavirus Ban Extended (Dec. 18, 2020), https://www.sfchronicle.com/
49ers/article/49ers-won-t-return-to-Levi-Stadium-this-season-15814361.php (last
visited Jan. 21, 2020).
       32
          Cal. Dep’t of Pub. Health, COVID-19 Industry Guidance: Sporting Events
at Outdoor Stadiums and Racetracks (Oct. 20, 2020), https://files.covid19.ca.gov/
pdf/guidance-outdoor-live-professional-sports--en.pdf.
       33
          See, e.g., NFL-NFLPA COVID-19 Protocols for 2020 Season, 61 (Oct. 16,
2020), https://static.www.nfl.com/image/upload/v1604923568/league/

                                           36
                                             ***

      Dissecting the risk profile California assigned to each of these activities and

sectors is a highly technical affair, and the district court’s factual findings based on

the scientific evidence before it confirms that it correctly concluded that the

framework’s restrictions on religious worship are narrowly tailored. California

“seriously undertook to address [the] problem with the less intrusive tools readily

available to it.” McCullen v. Coakley, 573 U.S. 464, 494 (2014). The State

tailored its “restrictions to the specific mechanism of Covid-19 transmission: viral

droplets which travel through the air from person to person.” Harvest Rock

Church, Inc. v. Newsom, 2020 WL 7639584, at *7 (C.D. Cal. Dec. 21, 2020).

      We therefore agree with the district court that while some “may disagree

with the local public health officials’ assessments of what constitutes comparable

activities based on the seven risk factors, . . . such risk assessment—which

necessarily reflects the local climate, infrastructure, and public health outcomes of

prior policies—is a question of policy-making better deferred to the local public

health officials.” See also Roman Catholic Diocese, 141 S. Ct. at 74 (Kavanaugh,

J., concurring) (“Federal courts [] must afford substantial deference to state and

local authorities about how best to balance competing policy considerations during


qj8bnhpzrnjevze2pmc9.pdf; NBA, NBA Outlines Health and Safety Protocols for
2020-21 Season (Dec. 5, 2020), https://www.nba.com/news/nba-establishes-health-
and-safety-protocol-for-2020-21-season (last visited Jan. 21, 2021).

                                          37
the pandemic.”); South Bay United Pentecostal Church v. Newsom, 140 S. Ct.

1613, 1613–14 (2020) (Roberts, C.J., concurring) (“When [politically accountable]

officials ‘undertake[] to act in areas fraught with medical and scientific

uncertainties,’ their latitude ‘must be especially broad.’ Where those broad limits

are not exceeded, they should not be subject to second-guessing by an ‘unelected

federal judiciary,’ which lacks the background, competence, and expertise to assess

public health and is not accountable to the people.” (quoting Marshall v. United

States, 414 U.S. 417, 427 (1974) and then quoting Garcia v. San Antonio Met.

Trans. Auth., 469 U.S. 528, 545 (1985))).

      Notably, in response to the State’s mountain of scientific evidence, South

Bay has not pointed to anything in the record to support the notion that the lesser

restriction that it seeks—100% occupancy with a reliance solely on mask-wearing,

social distancing, and sanitation measures 34—would be effective to meet


      34
         South Bay has made repeated misrepresentations on appeal regarding the
status of a Los Angeles County ordinance enacted in the wake of the Supreme
Court’s ruling in Roman Catholic Diocese. On December 19, Los Angeles County
passed an ordinance allowing houses of worship to hold indoor services without
numerical limits or percentage caps provided that congregants wear masks and
adhere to physical distancing. The ordinance was quickly rescinded on December
29—two days before South Bay filed its Opening Brief—to bring the county back
into compliance with the state’s Regional Stay at Home Order, which then
permitted only outdoor worship. Nonetheless, South Bay continues to cite to the
ordinance as if it were still in effect, even after the State filed a motion for judicial
notice confirming it was repealed. When asked about this discrepancy during oral
argument, South Bay continued to represent that the ordinance had not been
rescinded.

                                           38
California’s compelling interest in controlling community spread. South Bay’s

self-serving assertion that it has experienced no incidence of the virus among its

worshipers is entirely anecdotal and undermined by evidence of outbreaks in

similarly situated places of worship.

      And to the extent that South Bay seeks to be treated like grocery stores

under the Regional Stay at Home Order, with indoor capacity capped at 35%, we

note that similar percentage caps have applied to indoor worship at various times

over the last ten months. In both May and October indoor worship was permitted

up to 25% of capacity or 100 people. But as the district court correctly found,

these less restrictive measures proved inadequate in reducing community spread as

evidenced by increasing case numbers and overfilled ICUs, and, as such, failed to

meet California’s compelling state interest here.

      South Bay also contends that the total prohibition on indoor worship under

the Regional Stay at Home Order and Tier 1 of the Blueprint is invalid because it is

imposed without regard to the size of the place of worship. Notably, however, a

percentage cap on attendance based on size is not the relief South Bay seeks.

Rather, South Bay would have us enjoin California’s restrictions such that it may

return to “100% occupancy with social distancing and the other health protocols.”

Moreover, even when a percentage of capacity is permitted under Tiers 2 and 3 of

the Blueprint, South Bay would still be bound by the mandatory state-wide and


                                         39
industry-specific guidelines, including six feet of physical distancing, which would

preclude certain religious practices, such as altar calls, the laying of the hands, and

fellowship.

      And even if an individual congregant is willing to accept the risk of

contracting the virus by partaking in such conduct, the risk is not an individual’s

risk to take. The risk is also to the lives of others with whom an asymptomatic

person may come into close contact, to the healthcare workers who must care for

the person one infects, and to California’s overwhelmed healthcare system as a

whole. California’s experts cited studies published by the Centers of Disease

Control that estimate, on average, one individual infected with COVID-19 goes on

to infect an additional 2.5 people, and each of those persons infects 2.5 more.

Thus, the risk of community spread grows exponentially with each additional

infected person.

                                           3.

      Finally, we turn to South Bay’s contention that Roman Catholic Diocese and

Dayton Valley compel the conclusion that California’s restrictions are not narrowly

tailored. We disagree. California’s restrictions differ markedly from the New

York order under review in Roman Catholic Diocese and the Nevada directive at

issue in Dayton Valley.

      To begin, New York’s restrictions were “especially harsh” towards religion,


                                          40
Roman Catholic Diocese, 141 S. Ct. at 66, whereas California’s objective risk

assessment treats all communal gatherings the same across activities and sectors.

The Supreme Court seemed to observe as much when describing the New York

executive order as “far more restrictive” than a previous iteration of the California

restrictions, which have been incorporated into Tier 2 of the Blueprint. Id. at 67

n.2 (citing S. Bay United Pentecostal Church, 140 S. Ct. 1613); see also id. at 74

(Kavanaugh, J., concurring) (“New York’s restrictions on houses of worship are

much more severe than the California and Nevada restrictions at issue in South Bay

and [Dayton Valley] . . . .”); id. at 75 (Roberts, C.J., dissenting) (observing that the

New York restrictions are “distinguishable from those we considered in [South

Bay]”).

      Moreover, that the Regional Stay at Home Order and Tier 1 of the Blueprint

do not tether maximum indoor worship attendance to the building size, as the

Supreme Court suggested in Roman Catholic Diocese, does not automatically

render the restrictions unconstitutional. Tying maximum attendance to the size of

the church, synagogue, or mosque is one “[a]mong other things” that the Supreme

Court suggested would be more narrowly tailored than New York’s strict

numerical caps. Id. at 67. California’s framework is narrowly tailored to stopping

the viral spread in each type of endeavor within the state. And, as test positivity

rates drop in a given county—and the State’s interest in restricting indoor religious


                                           41
services in that locale lessens—California permits congregations in the county to

expand the size of their indoor services. This sliding scale demonstrates

California’s careful calibration in its effort to impinge on its inhabitants’ Free

Exercise rights no more than is required by a once-in-a-lifetime global pandemic.

      Finally, we note that the evidentiary record before the Supreme Court in

Roman Catholic Diocese appears to have been quite different than the one before

us. The Court’s suggestion that the “maximum attendance at a religious service

could be tied to the size of the church or synagogue,” id. (emphasis added), does

not appear to be supported by the extensive testimony of public health officials and

the studies they relied upon, which we have before us now, see also id. (“It is hard

to believe that admitting more than 10 people to a 1,000-seat church or 400-seat

synagogue would create a more serious health risk than the many other activities

that the State allows.” (emphasis added)).

      In Dayton Valley, we were faced with a similarly lean record—each party

submitted just one expert declaration. There was certainly no indication that

Nevada employed a risk-based activity-tailored analysis in assigning restrictions to

different sectors under the challenged directive. Instead, the state enacted

regulations that allowed potentially hundreds of individuals to congregate indoors

at casinos, but limited religious services to a strict 50-person cap regardless of the

size of the church or whether the service was held indoors or out. See Dayton


                                          42
Valley, 982 F.3d at 1233. Here, by contrast, California has closed cardrooms under

the Regional Stay at Home Order and requires outdoor operation under Tiers 1 and

2 of the Blueprint. Outdoor worship services are permitted without any attendance

limitations.

      As we have previously observed, we recognize that the issues before us

“strike at the very heart of the First Amendment’s guarantee of religious liberty,”

S. Bay. United Pentecostal Church v. Newsom, 982 F.3d 1239 (9th Cir. 2020)

(quoting Roman Catholic Diocese, 141 S. Ct. at 68); indeed, we appreciate our

“duty to conduct a serious examination of the need for such a drastic measure,”

Roman Catholic Diocese, 141 S. Ct. at 98. But it is precisely this careful

examination that leads us to the conclusion we reach today: given the

contagiousness of this deadly virus and the dire circumstances facing Southern

California’s healthcare system at this moment in its history, there exist no less

restrictive means to alleviate the situation.

                                           B.

      “The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Id. at 67 (quoting Elrod v. Burns,

427 U.S. 347, 373 (1976) (plurality opinion)). The district court found that South

Bay demonstrated irreparable harm, and the government does not challenge this

finding on appeal. We agree that South Bay is suffering irreparable harm by not


                                           43
being able to hold worship services in the Pentecostal model to which it subscribes.

                                          C.

      Where the government is a party to a case in which a preliminary injunction

is sought, the balance of the equities and public interest factors merge. See Drakes

Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014). The district court

did not abuse its discretion in concluding that the public interest lay not with

enjoining California’s restrictions, but rather with the continued protection of the

population as a whole so that all who desire to do so may once again return to

worship indoors.

      To be sure, without its requested injunctive relief, South Bay will continue

to be deprived of the ability to engage in indoor worship. But unlike the plaintiffs

in Roman Catholic Diocese, South Bay is permitted to hold in-person services

outdoors in unlimited numbers under both the Regional Stay at Home Order and

Tier 1 of the Blueprint. Thus, “personal attendance,” with which the Supreme

Court was principally concerned, is not an issue here. See Roman Catholic

Diocese, 141 S. Ct. at 68. During this time, many Catholic churches throughout

California have provided the Sacrament of Communion on a drive-through basis,

following the live stream of the Mass to parishioners at home.35 Cf. id. (observing


      35
         Orange County Register, Drive-through Communion, Online Sermons:
Venerable Tustin Church Adapts to Pandemic (Aug. 4, 2020),
https://www.ocregister.com/2020/08/02/drive-through-communion-online-

                                          44
that in New York, “Catholics who watch a Mass at home cannot receive

communion”). Other faiths have similarly held regular outdoor services. For

example, many Los Angeles-based synagogues held in-person outdoor High Holy

Days services in their parking lots. 36

      And, as we have just explained, the Regional Stay at Home Order and the

Blueprint permit these outdoor religious services without restrictions on attendance

or singing and chanting. San Diego County benefits from a year-round warm

climate 37 and is full of outdoor spaces that could plausibly accommodate outdoor

religious services, such as parks and parking lots. Given the obvious climatic

differences between San Diego in the winter and say, New York, the Regional Stay


sermons-venerable-tustin-church-adapts-to-pandemic/ (Aug. 4, 2020) (last visited
Jan. 21, 2021); Sierra Star, Mountain Area Church Gets Face-time With
Parishioners in Drive-thru Communion (May 2, 2020),
https://www.sierrastar.com/living/religion/article242454861.html (last visited Jan.
21, 2021).
       36
          L.A. Magazine, To Survive COVID-19, the Jewish High Holidays Go
Virtual—or Outdoors—Across L.A. (Aug. 28, 2020), https://www.lamag.com/
citythinkblog/high-holidays-covid-19/ (last visited Jan. 21, 2021); see also East
Bay Times, Coronavirus: Drive Right up and Confess Your Sins from a Safe
Distance (Apr. 3, 2020), https://www.eastbaytimes.com/2020/04/03/coronavirus-
drive-right-up-and-confess-your-sins-from-a-safe-distance/ (last visited Jan. 19,
2021); NBC Bay Area, Santa Clara County Mosques Find Ways to Continue
Services (July 19, 2020), https://www.nbcbayarea.com/news/local/south-bay/santa-
clara-county-mosques-find-ways-to-continue-services/2328779/ (last visited Jan.
21, 2021).
       37
          According to the National Oceanic and Atmospheric Administration
(NOAA), the average temperature in San Diego for the month of December 2020
was 69 °F. See National Centers for Environmental Information, Record of
Climatological Observations: San Diego Int’l Airport, https://www.ncdc.noaa.gov.

                                          45
at Home Order’s allowance for outdoor services is much more than “lip service” to

the demands of the First Amendment. Moreover, although the limitations on

indoor worship services are of grave concern, they will be in effect only until ICU

availability increases beyond a 15% threshold and test positivity rates drop below

8%.

      On the other hand, if the requested injunctive relief is granted, the record

evidence points to the conclusion that the public will be further endangered by both

the virus and the collapse of the state’s health system. Although there is no record

evidence that attendance at South Bay’s services in particular has contributed to

the spread of the virus, the record does evidence outbreaks tied to religious

gatherings in San Diego County and in the Southern California region. And,

certainly, California’s public health experts have concluded that indoor gatherings

of any kind are exactly what magnifies the risk of exposure. Accordingly, unlike

in Roman Catholic Diocese, there is strong evidence to conclude that enjoining

California’s restrictions on indoor worship services to permit gatherings for indoor

religious services will in fact harm the public. Cf. id. Indeed, it is difficult to see

how allowing more people to congregate indoors will do anything other than lead

to more cases, more deaths, and more strains on California’s already overburdened

healthcare system.

                                          IV.


                                           46
      We next assess South Bay’s claim that the 100- and 200-person attendance

limits on indoor worship under Tiers 2 and 3 of the Blueprint, respectively, violate

the Free Exercise Clause.38 Although South Bay raised this challenge in its

renewed motion for injunctive relief, the district court did not address it in its

December 21 order. The parties have nonetheless briefed the issue on appeal. We

believe that the Winter factors counsel enjoining these attendance caps.

      We conclude that South Bay is likely to succeed on its challenge to the 100-

and 200-person attendance caps under Tiers 2 and 3 of the Blueprint. As with the

limitation on indoor worship, after Roman Catholic Diocese, we apply strict

scrutiny to these attendance caps because California has imposed different capacity

restrictions on religious services relative to non-religious activities and sectors.

See Roman Catholic Diocese, 141 S. Ct. at 66–67. Specifically, in Tier 2, indoor

worship services are limited to the lesser of 25% or 100 people, whereas retail may

operate at 25% capacity and grocery stores may operate at 50% capacity, both


      38
          South Bay also purports to challenge the 25% limitation on capacity in
Tier 2 of the Blueprint, and the 50% limitation on capacity under Tiers 3 and 4 of
the Blueprint. However, the district court did not rule on this challenge, nor did
the parties present specific evidence regarding the narrowly tailored inquiry with
respect to the percentage limitations below or make meaningful arguments here. If
South Bay desires to challenge these percentage limitations, it must return to the
district court. See Christian Legal Soc. Chapter of Univ. of Cal. v. Wu, 626 F.3d
483, 487 (9th Cir. 2010) (per curiam) (“[W]e won’t consider matters on appeal that
are not specifically and distinctly argued in appellant's opening brief.” (internal
quotations and citations omitted)).


                                           47
without attendance caps. In Tier 3, indoor worship services are limited to the

lesser of 50% or 200 people, whereas retail and grocery stores may operate without

capacity limits subject to mandatory industry guidance.

      Whereas the State has submitted substantial evidence as to why indoor

worship is unsafe at any level in counties where COVID-19 is “widespread” and

ICU capacity is non-existent, we cannot find record evidence to support its

assertion that the 100-person cap in Tier 2 and 200-person cap in Tier 3 are

necessary to achieve its goal in further slowing community spread. As in Roman

Catholic Diocese, “there are many other less restrictive rules that could be adopted

to minimize the risk to those attending religious services.” Id. at 67. And while

100 or 200 people could overwhelm a small chapel, a large church the size of

South Bay could easily implement social distancing with much higher numbers.

Accordingly, we conclude that South Bay is likely to succeed on the merits of its

Free Exercise claim with respect to the numerical caps in Tiers 2 and 3.

      When San Diego County reaches Tiers 2 and 3 of the Blueprint, the

numerical attendance caps will undeniably unconstitutionally deprive some of

South Bay’s worshippers of participation in its worship services, causing

irreparable harm. See Roman Catholic Diocese, 141 S. Ct. at 67. Moreover, the

untethered nature of the caps, at least on the record before us, will tip the balance

of the equities and public interest in South Bay’s favor. See Hernandez v.


                                          48
Sessions, 872 F.3d 976, 996 (9th Cir. 2017) (“[T]he injunction serves the interests

of the general public by ensuring that the government’s . . . procedures comply

with the Constitution. Generally, public interest concerns are implicated when a

constitutional right has been violated because all citizens have a stake in upholding

the constitution.” (internal quotation marks omitted)). The State has not shown

that less restrictive measures, such as basing attendance limits on the size of the

church, synagogue or mosque would cause any greater peril to the public.

Accordingly, we remand to the district court with the instruction to enjoin the State

from imposing the 100- and 200- person caps under Tiers 2 and 3 of the Blueprint.

                                           V.

      Finally, we separately consider South Bay’s claim that California’s ban on

indoor singing and chanting violates its First Amendment rights under the Free

Exercise Clause. Although South Bay raised this challenge in its renewed motion

for injunctive relief, the district court did not specifically address it in its December

21 order. We find that the district court’s failure to do so, if error, is harmless

because the challenge lacks merit.

      California’s ban on indoor singing and chanting applies to all indoor

activities, sectors, and private gatherings. South Bay has not pointed to any record

evidence that this ban results in disparate treatment of religious gatherings, and we

cannot find any. Thus, our analysis of the singing and chanting ban is subject to


                                           49
the deferential rational basis review, not strict scrutiny.

      California’s public health officials explain that “[s]inging, chanting, [and]

shouting . . . significantly increase the risk of COVID-19 transmission because

these activities increase the release of respiratory droplets and fine aerosols into the

air.”39 Such conduct propels respiratory droplets farther and thus mitigates the

effects achieved by social distancing. Moreover, mask-wearing cannot completely

impede the risk of transmission because of the forceful nature of the expulsion.

The State’s ban on singing and chanting is therefore rationally related to

controlling the spread of COVID-19, and South Bay has not demonstrated a

likelihood of success on this claim.

                                          VI.

      We are mindful that “even in a pandemic, the Constitution cannot be put

away and forgotten.” Roman Catholic Diocese, 141 S. Ct. at 68. But we do not

think this is what California has done. Although South Bay may not be able to

hold indoor worship services, California has left open other avenues for worship

that pose substantially less risk for further spread of COVID-19. Accordingly,

having evaluated the likelihood of success on the merits, the potential for



      39
        Cal. Dep’t of Pub. Health, Guidance for the Prevention of COVID-19
Transmission for Gatherings (Nov. 13, 2020), https://www.cdph.ca.gov/
Programs/CID/DCDC/Pages/COVID-19/Guidance-for-the-Prevention-of-COVID-
19-Transmission-for-Gatherings-November-2020.aspx (last visited Jan. 21, 2021).

                                           50
irreparable injury, the balance of equities, and the public interests implicated by

this case, we cannot conclude that the district court abused its discretion in refusing

to grant South Bay’s requested injunction. We therefore AFFIRM the district

court’s denial of South Bay’s motion for preliminary injunctive relief.

      AFFIRMED.




                                          51
APPENDIX A




    52
                     Regional Stay at Home                      Blueprint for a Safer Economy, Aug. 28, 2020
                       Order, Dec. 3, 2020  Tier 1: Widespread      Tier 2: Substantial     Tier 3: Moderate    Tier 4: Minimal
Places of Worship    Outdoor only          Outdoor only          Lesser of: 25% capacity Lesser of: 50%        50% capacity +
                                                                 or 100 people +          capacity or 200      mandatory industry
                                                                 mandatory industry       people + mandatory   guidance
                                                                 guidance                 industry guidance
Political Protests   Outdoor only          Outdoor only          Lesser of: 25% capacity Lesser of: 50%        50% capacity +
                                                                 or 100 people +          capacity or 200      mandatory industry
                                                                 mandatory industry       people + mandatory   guidance
                                                                 guidance                 industry guidance
Movie Theaters       Closed (drive-in OK)  Closed (drive-in OK)  Lesser of: 25% capacity Lesser of: 50%        50% capacity +
                                                                 or 100 people +          capacity or 200      mandatory industry
                                                                 mandatory industry       people + mandatory   guidance
                                                                 guidance                 industry guidance
Restaurants          Take-out or delivery  Outdoor only          Lesser of 25% capacity   Lesser of 50%        50% capacity +
                     only                                        or 100 people +          capacity or 200      mandatory industry
                                                                 mandatory industry       people + mandatory   guidance
                                                                 guidance                 industry guidance
Museums, Zoos,       Closed                Outdoor only          25% capacity +           50% capacity +       Open + mandatory
Aquariums                                                        mandatory industry       mandatory industry   industry guidance
                                                                 guidance                 guidance
Retail, Shopping     20% capacity +        25% capacity +        50% capacity +           Open + mandatory     Open + mandatory
Malls                mandatory industry    mandatory industry    mandatory industry       industry guidance    industry guidance
                     guidance              guidance              guidance
Grocery Stores       35% capacity +        50% capacity +        Open indoors +           Open indoors +       Open indoors +
                     mandatory industry    mandatory industry    mandatory industry       mandatory industry   mandatory industry
                     guidance              guidance              guidance                 guidance             guidance
Gyms, Fitness        Outdoor only          Outdoor only          10% capacity +           25% capacity +       50% capacity +
Centers                                                          mandatory industry       mandatory industry   mandatory industry
                                                                 guidance                 guidance             guidance
Cardrooms            Closed                Outdoor only          Outdoor only             25% capacity +       50% capacity +
                                                                                          mandatory industry   mandatory industry
                                                                                          guidance             guidance
Hair Salons,         Closed                Open indoors +        Open indoors +           Open indoors +       Open indoors +
Barbershops                                mandatory industry    mandatory industry       mandatory industry   mandatory industry
                                           guidance              guidance                 guidance             guidance
Music, Film, TV    Approval by county         Open indoors +       Open indoors +       Open indoors +       Open indoors +
Production         health officials +         mandatory industry   mandatory industry   mandatory industry   mandatory industry
                   mandatory industry         guidance             guidance             guidance             guidance
                   guidance
Critical           Essential workers may      Open indoors +       Open indoors +       Open indoors +       Open indoors +
Infrastructure     work on-site when          mandatory industry   mandatory industry   mandatory industry   mandatory industry
                   remote work not feasible   guidance             guidance             guidance             guidance
                   + mandatory industry
                   guidance
Bars, Breweries,   Closed                     Closed               Closed               Outdoor only         50% capacity
Distilleries                                                                                                 indoors +
                                                                                                             mandatory industry
                                                                                                             guidance